211 F.2d 650
94 U.S.App.D.C. 40, 101 U.S.P.Q. 106
MACITE CORP.v.DAVISON et al.
No. 11730.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 11, 1954.Decided April 1, 1954.

Mr. Neil Burkinshaw, Washington, D.C., with whom Mr. Dennis Collins, Washington, D.C., was on the brief, for appellant.
No brief for appellees.  Messrs. Sherman E. Burt and William A. Clineburg, Washington, D.C., entered appearances for appellees.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant corporation, as assignee-licensee of Letters Patent No. 2,078,264, sued appellees, alleging that the latter were manufacturing and selling the patented product without permission or right.  Appellant asked an injunction and an accounting.  The District Court, after hearing without a jury the evidence offered by plaintiff-appellant, dismissed the complaint.


2
After considering the evidence in the light most favorable to plaintiff-appellant, Higashi v. Shifflett, 1952, 90 U.S.App.D.C. 302, 195 F.2d 784, we have concluded that a prima facie case was not made out.  The judgment must accordingly be


3
Affirmed.